Citation Nr: 1745854	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-42 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to herbicide agent exposure.

4.  Entitlement to service connection for soft tissue sarcoma, to include as secondary to herbicide agent exposure.

5.  Entitlement to service connection for dermatitis, to include as secondary to herbicide agent exposure.




REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and a March 2016 rating decision of the RO in St. Louis, Missouri.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As to dermatitis, in December 2013, a VA examiner diagnosed the Veteran with dermatitis and appeared to offer a negative nexus opinion ("It is least likely than not that this abn [sic] would be the cause for the claimed condition years later") but offered essentially no supporting rationale.  Accordingly, an addendum opinion is required.  In addressing the etiology of dermatitis, the examiner should also provide an opinion as to whether there any residuals of soft tissue sarcoma which are related to service.

As to peripheral neuropathy, in December 2016, the representative submitted a November 2016 VA treatment record where the Veteran's treating physician noted that the Veteran had a longstanding history of neuropathy and that although he was not able to review any earlier records, he "would consider causative [link] to [Agent Orange] and neuropathy."  In addition, the Veteran has submitted an August 2014 private treatment record where his doctor opined that his peripheral neuropathy is service related.  Accordingly, a VA examination is warranted.

Regarding sleep apnea, an October 2015 sleep study shows that the Veteran has obstructive sleep apnea and the Veteran is competent to report difficulty sleeping during and after service.  A VA examination is also required to address this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file in electronic records and a copy of this remand to the author of the December 2013 VA opinion or other appropriate VA examiner for an opinion addressing the etiology of the Veteran's current dermatitis and any current residuals of soft tissue sarcoma.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current dermatitis is related to service.

The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that any current soft tissue sarcoma or residuals of soft tissue sarcoma is related to service.

The examiner is advised that the Veteran is competent to report symptoms he has perceived through his senses and his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

2.  Thereafter, schedule the Veteran for a VA examination(s) to address to the etiology of his left and right lower extremity peripheral neuropathy and sleep apnea.  All necessary tests should be conducted.  The claims file must be sent to the examiner(s) for review.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to or had its onset during the Veteran's period of active duty service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's left and right lower extremity peripheral neuropathy is related to or had its onset during the Veteran's period of active duty service.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

